Citation Nr: 0740023	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  03-34 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to revise 
the determination on whether the character of the appellant's 
discharge from service precludes the award of VA benefits.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant served on active duty from March 1973 to July 
1975.  He was discharged under other than honorable 
conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating action from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington in which the RO declined to reopen the 
claim to establish that the character of the appellant's 
discharge from service did not preclude an award of VA 
benefits.  

Although the RO essentially re-adjudicated the claim in March 
2003 and denied it on the merits, the submission of new and 
material evidence to reopen a previously denied claim is a 
jurisdictional prerequisite to a merits based review by the 
Board.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  The Board has recharacterized the issue accordingly.

The appellant testified during a hearing before RO personnel 
in December 2003, as well as at a hearing conducted at the RO 
conducted by the undersigned in May 2007.  Transcripts of 
both hearings are on file.  

In the course of the May 2007 hearing, the appellant's 
representative essentially raised the issue of clear and 
unmistakable error (CUE) in the "original determination" 
(August 1995).  See page nine of hearing transcript 
(transcript).  As this issue has yet to be developed for 
appellate review it is referred to the RO for initial 
development and adjudication.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In January 2000, the RO last finally denied the 
appellant's claim to establish that he was insane at the time 
of the commission of the offenses that led to his discharge, 
thus finding that the character of the appellant's discharge 
from service precluded the award of VA benefits.

3.  The appellant did not perfect a timely appeal to the 
Board.

4.  The evidence received since the January 2000 RO 
determination, while new, does not relate to an unestablished 
fact necessary to substantiate the claim, and it fails to 
raise a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The January 2000 RO determination that the appellant's 
discharge from service was issued under conditions precluding 
the award of VA benefits is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  As new and material evidence has not been received, the 
criteria for reopening the claim are not met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and implementing regulations apply 
in the instant case.  Under the VCAA, VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

Notice letters dated in October 2002 and a December 2003 
statement of the case (SOC) essentially satisfied the above 
cited criteria.  The appellant was notified of the pertinent 
version of 38 C.F.R. § 3.156 in an August 2006 supplemental 
SOC (SSOC).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

Here, the appellant has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for his essentially underlying claim of 
entitlement to service connection.  Despite this failure the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  In this regard, the 
preponderance of the evidence is against the appellant's 
claim, and any questions as to what would be an appropriate 
disability rating and effective date to be assigned are moot.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the legislative intent of 38 U.S.C.A. § 5103 is to 
provide claimants a meaningful opportunity to participate in 
the adjudication of claims.  Hence, in a claim to reopen it 
is vital to explain with particularity what specific evidence 
would constitute new and material evidence in the context of 
the prior final rating decision.

Here, the appellant was provided proper notice of the need to 
submit new and material evidence in the October 2002 letter 
and August 2006 SSOC, and was also essentially provided, as 
part of the same, notice of the appropriate legal definition 
of new and material evidence.  The appellant has essentially 
been provided pertinent notice under 38 U.S.C.A. § 5103 
concerning what evidence is necessary to substantiate that 
element or elements required that were found insufficient in 
the previous denial.  In this case, the RO looked at the 
bases for the denial in a prior decision, and, in so doing, 
sufficiently informed the appellant of the bases for the 
prior denial of his claim.  Also, the appellant has 
essentially known dating back to the RO's January 2000 
determination that the crux of his case depended on his 
ability to show that the character of his discharge does not 
preclude the award of VA benefits, to include that he was 
insane at the time he committed the various offenses which 
led to his 1974 court martial and eventual discharge.  
Accordingly, further development is not required.

The content of the notice provided to the appellant complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Further, because there is 
not a scintilla of evidence that any failure on the part of 
VA to further comply with the VCAA reasonably affects the 
outcome of this case any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide these appealed matter.

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence as it pertains to the instant claims, 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Liddell, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Here, however, the above-cited notice 
correspondence fully complied with the requirements of 38 
U.S.C.A. § 5103(a).  The appellant was provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  Therefore, the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.

The appellant has contended, in essence, that he committed 
the offenses that led to his discharge while insane.

Applicable laws and regulation provide that most VA benefits 
are not payable unless the period of service upon which the 
claim is based was terminated by discharge or release under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.12(a).  The pertinent regulation further provides 
that a discharge or release for certain offenses, including 
willful and persistent misconduct, is considered to have been 
issued under dishonorable conditions.  38 C.F.R. 
§ 3.12(d)(4).  A discharge because of a minor offense will 
not be considered willful and persistent misconduct if 
service was otherwise honest, faithful, and meritorious.  
Additionally, and of particular note, a discharge under 
dishonorable conditions will not constitute a bar to benefits 
if the individual was insane at the time of the offense 
causing the discharge.  38 C.F.R. § 3.12(b).

The insanity exception to veterans' benefits bar for 
discharge under less than honorable conditions due to willful 
and persistent misconduct, requires only insanity at the time 
of the commission of the offense or offenses leading to a 
person's discharge, not a causal connection between insanity 
and the misconduct.  See Struck v. Brown, 9 Vet. App. 145, 
154 (1996).  In addition, the Court has stated that 38 U.S.C. 
§ 5303(b) and 38 C.F.R. § 3.354 require that the insanity 
must be such that it legally excuses the acts of misconduct.  
Cropper v. Brown, 6 Vet. App. 450, 452-53 (1994).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a).

Here, the appellant's claim for service connection for 
headaches, blackouts, dizziness, and loss of orientation was 
initially denied by the RO in August 1995.  The RO found that 
as he had been issued a discharge under dishonorable 
conditions, such discharge constituted a bar to the payment 
of VA benefits.  He did not perfect an appeal.  He sought 
service connection in April 1999 for post-traumatic stress 
disorder (PTSD), headaches, and dizziness, and was informed 
in January 2000 that he was not entitled to VA benefits based 
on a review of his military discharge.  He was also notified 
in January 2000 that based on the type of discharge he was 
issued, he could not apply for VA benefits unless he could 
provide evidence that the discharge was obtained in error 
(which he does not contend), or that he had a mental 
disability (i.e., was insane), during the period of service 
he committed the offenses that caused him to receive his 
other than honorable discharge.  As in August 1995 he did not 
perfect an appeal to this RO determination.  Therefore, that 
determination is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Evidence then considered, in January 2000, consisted, in 
pertinent part, of a 1973 Staff Judge Advocate's Review of 
Trial by Court-Martial.  This document sets out the offenses 
the appellant was determined to have committed, to include 
unlawful entry, larceny, and assault and battery.  It was 
also reported that in July 1974 the veteran underwent a 
sanity review board, which found that he was able to 
distinguish right from wrong during the time the appellant 
committed the offenses, that he was able to understand the 
court martial proceedings, and that the appellant was 
suffering from a character and behavior disorder.  The Board 
observes that a clinical record cover sheet dated earlier in 
July 1974 includes diagnoses of personality disorder and 
psychopathic behavior.  Also noted as part of the review 
document, the appellant and his defense counsel, in the 
course of the court martial proceeding, stipulated that the 
"accused (appellant) was physically and mentally capable of 
participation in his own defense and that he was 
psychiatrically sane."  It was also noted that "there is no 
question but that the accused was free from mental defect, 
disease or derangement at the time of the offenses alleged in 
the original charge...."  

However, under pertinent legal authority, VA may reopen and 
review a claim, which has been previously denied if new and 
material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The present claim to reopen was initiated in August 2002.  

Generally, a final RO decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered. 38 U.S.C.A. § 7105. Under 38 U.S.C.A. § 5108, 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

Under 38 C.F.R. § 3.156(a) "new and material evidence" is 
evidence that raises a reasonable possibility of 
substantiating the claim.  Material evidence is evidence, 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis (here in January 2000).  See 
Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, 
for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed, unless it is 
inherently false or untrue, or is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the claims file since the RO's January 2000 
denial in this case includes a voluminous amount of medical 
evidence, provided from both VA and the Social Security 
Administration.  The Board notes that review of these records 
no doubt shows that the appellant suffers from several 
psychiatrically-based disorders, to include major depressive 
disorder with psychotic features and anxiety disorder.  See 
private medical examination dated in July 2003.  These 
records also show a history of alcohol and illicit drug use 
dating back prior to service, and evidence reflecting a 
pattern of arrests and confinement for a variety of criminal 
acts.

The "new" evidence also includes testimony provided by the 
appellant in May 2007 at a hearing conducted by the 
undersigned.  While the appellant acknowledged the fact that 
he had two courts martial (see page three of hearing 
transcript, he essentially argued that he was insane at the 
time he committed the charged offenses.  (see page four of 
transcript).  The appellant also testified that while he 
never thought he was insane when he committed the in-service 
offenses which led to his two courts martial, based on a 
review of the records, it cannot be proven that he was not 
insane.  See page 18 of transcript.  

The Board finds that the additional evidence received is 
"new" in the sense that it was not previously before agency 
decision makers.  However, this evidence is not "material" 
for purposes of reopening the claim on appeal.  Simply put, 
to reopen this claim the appellant needs to provide VA with 
evidence to support a finding that he was in fact insane at 
the time he committed the various offenses which led to his 
being prosecuted by court martial in 1974.  

The evidence associated with the record subsequent to the 
January 2000 RO determination includes nothing to medically 
indicate that the appellant was insane at the time that he 
committed the offenses that led to his discharge under other 
than honorable conditions.  The new medical evidence merely 
indicates that he currently has psychiatric disorders and 
that he continued his pattern of misconduct following 
service.  Accordingly, the Board finds that the additional 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim (a medical finding of in-service 
insanity), and it fails to raise a reasonable possibility of 
substantiating the claim. 

The Board would also point out that, as a layperson, the 
appellant is not competent to provide a probative opinion on 
a medical matter, such as a determination of his sanity at 
any given time.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, where, as here, 
resolution of the issue on appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that as 
new and material evidence has not been received, the criteria 
for reopening the claim to establish that the appellant was 
insane at the time of the commission of the offenses that led 
to his discharge are not met, and the RO's January 2000 
determination remains final.

As the appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).




ORDER

As new and material evidence to reopen the claim to revise 
the determination that the character of the veteran's 
discharge from service precludes the award of VA benefits has 
not been received, the appeal as to this matter is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


